DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive. Regarding arguments on pages 8-9 of the Remarks, Examiner notes that Piket para [0031] also teaches the lowering the first threshold limitation, but this was not cited in the previous action, as Mani561 teaches the same limitation. Regarding Mani561, Examiner notes that the calculating and determining limitations are taught by Piket. When the Mani561 reference is combined with the Piket reference and the Unno reference, the limitations are taught.
Regarding arguments on pages 9-10 of the Remarks, Examiner notes that Mani561 teaches that the target power level is determined based on the characteristics of the echo path, which shows that the gain increase change is determined prior to the threshold being lowered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 6, 8-10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unno et al. (US 8,374,851 B2), hereinafter referred to as Unno, in view of Mani et al. (US 2016/0127561 A1), hereinafter referred to as Mani561, and further in view of Piket et al. (US 2005/0129225 A1), hereinafter referred to as Piket.

Regarding claim 1, Unno teaches:
A method for processing a voice, comprising: 
detecting a working state of a communication system currently (col. 2 lines 45-48, col. 5 lines 45-55, where the current state is detected); 
compressing a remote-end voice signal based on the working state being a dual-end talk state or a remote-end talk state, wherein the remote-end voice signal is subsequently received (Fig. 1a element Gr, col. 3 lines 1-19, where a level of attenuation is determined for the downlink signal, depending on the current state); 
obtaining a first near-end voice signal by a microphone (col. 2 lines 45-67, where near end speech is used); 
obtaining a second near-end voice signal and a residual echo signal by performing echo processing on the first near-end voice signal and the compressed remote-end voice signal, wherein the second near-end voice signal is subjected to echo processing (Fig. 1 element AEC, col. 2 lines 45-67, where Acoustic Echo Cancellation is performed using the attenuated far end signal estimate and the near end microphone output to obtain the near end voice and noise and echo residual); 

performing gain control on a third near-end voice signal, wherein the third near-end voice signal is subjected to suppression processing (Fig. 1a element Gs, col. 3 lines 1-19, where a level of attenuation is determined for the downlink signal, depending on the current state); wherein:
However, Unno does not explicitly teach non-linear processing, nor does Unno teach:
said compressing the remote-end voice signal based on the working state being the dual-end talk state or the remote-end talk state comprises:
calculating a detection probability of the dual-end talk state; 
determining whether the detection probability is greater than a set probability threshold;
 lowering the first reference compression threshold to the second reference compression threshold when the detection probability is greater than or equal to the set probability threshold; and
compressing the remote-end voice signal based on the second reference compression threshold;
after the first reference compression threshold is lowered to the second reference compression threshold, said performing gain control on the third near-end voice signal comprises:
performing gain control on the third near-end voice signal based on gain increase change prior to the first reference compression threshold being lowered.
Mani561 teaches:
A method for processing a voice, comprising: 
detecting a working state of a communication system currently (Fig. 3 element 201, para [0053], where the signal identifier detects the state); 

obtaining a first near-end voice signal by a microphone (Fig. 2 element 22, para [0046], where a near-end microphone signal is received); 
obtaining a second near-end voice signal and a residual echo signal by performing echo processing on the first near-end voice signal and the compressed remote-end voice signal, wherein the second near-end voice signal is subjected to echo processing (Fig. 2 element 26, para [0047], [0049], where the echo estimate is subtracted from the near-end signal resulting in a substantially echo-free signal and residual echo or noise); 
performing non-linear suppression processing on the second near-end voice signal and the residual echo signal (Fig. 2 element 28, para [0049-50], where NLP is performed to remove residual echo); and
lowering the first reference compression threshold to the second reference compression threshold when the detection probability is greater than or equal to the set probability threshold (para [0055], where a target power level is less than the default power level when double-talk is detected); and
after the first reference compression threshold is lowered to the second reference compression threshold, said performing gain control on the third near-end voice signal comprises (para [0055], where the level control is performed after the tuning):
performing gain control on the third near-end voice signal based on gain increase change prior to the first reference compression threshold being lowered (Fig. 4 elements 305-306, para [0055], where the power level is changed depending on whether a near-end signal is detected or not). 

Piket teaches:
said compressing the remote-end voice signal based on the working state being the dual-end talk state or the remote-end talk state comprises:
calculating a detection probability of the dual-end talk state (para [0021], where double talk activity probability data is generated); 
determining whether the detection probability is greater than a set probability threshold (para [0031], where the double talk activity probability exceeds a predetermined level); and
compressing the remote-end voice signal based on the second reference compression threshold (para [0031], where the amplitude of the signal is reduced);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Unno in view of Mani561 by using the probabilities of Piket (Piket para [0021]) to determine the state of Unno in view of Mani561 (Unno col. 5 lines 45-55, Mani561 para [0053]), in order to improve the accuracy of detection even in harsh acoustic environments (Piket para [0020]).

Regarding claim 2, Unno in view of Mani561 and Piket teaches:
The method for processing the voice according to claim 1, wherein said compressing the remote-end voice signal based on the working state being the dual-end talk state or the remote-end talk state comprises: 


Regarding claim 3, Unno in view of Mani561 and Piket teaches:
The method for processing the voice according to claim 2, wherein prior to compressing the remote-end voice signal, the method further comprises: 
calculating an energy value of the remote-end voice signal (Mani561 para [0052], where application of an appropriate amount of gain necessarily requires knowledge of the signal power); and 
determining whether the energy value is greater than the first reference compression threshold (Mani561 para [0052], where application of an appropriate amount of gain necessarily requires knowledge of whether to amplify or attenuate the signal to achieve the target power, which is the threshold); and  
compressing the remote-end voice signal based on the first reference compression threshold when the energy value is greater than the first reference compression threshold (Mani561 para [0052], where the gain is applied to the far-end signal to achieve the desired target power level).  

Regarding claim 6, Unno in view of Mani561 and Piket teaches:
The method for processing the voice according to claim 1, wherein when the working state is the remote-end talk state, said performing gain control on the third near-end voice signal comprises: 


Regarding claim 8, Unno teaches:
Electronic equipment, comprising:  
a processor (col. 2 lines 25-31, where a processor is used); and 
a memory configured to store instructions that are executed by the processor (col. 2 lines 33-35, where a memory stores a program);   
wherein the processor is configured to: 
detect a working state of a communication system currently (col. 2 lines 45-48, col. 5 lines 45-55, where the current state is detected); 
compress a remote-end voice signal based on the working state being a dual-end talk state or a remote-end talk state, wherein the remote-end voice signal is subsequently received (Fig. 1a element Gr, col. 3 lines 1-19, where a level of attenuation is determined for the downlink signal, depending on the current state); 
obtain a first near-end voice signal by a microphone (col. 2 lines 45-67, where near end speech is used); 
obtain a second near-end voice signal and a residual echo signal by performing echo processing on the first near-end voice signal and the compressed remote-end voice signal, wherein the second near-end voice signal is subjected to echo processing (Fig. 1 element AEC, col. 2 lines 45-67, where Acoustic Echo Cancellation is performed using the attenuated far end signal estimate and the near end microphone output to obtain the near end voice and noise and echo residual); 

perform gain control on a third near-end voice signal, wherein the third near-end voice signal is subjected to suppression processing (Fig. 1a element Gs, col. 3 lines 1-19, where a level of attenuation is determined for the downlink signal, depending on the current state).
However, Unno does not explicitly teach non-linear processing, nor does Unno teach:
said compressing the remote-end voice signal based on the working state being the dual-end talk state or the remote-end talk state comprises:
calculating a detection probability of the dual-end talk state; 
determining whether the detection probability is greater than a set probability threshold;
 lowering the first reference compression threshold to the second reference compression threshold when the detection probability is greater than or equal to the set probability threshold; and
compressing the remote-end voice signal based on the second reference compression threshold;
after the first reference compression threshold is lowered to the second reference compression threshold, said performing gain control on the third near-end voice signal comprises:
performing gain control on the third near-end voice signal based on gain increase change prior to the first reference compression threshold being lowered.
Mani561 teaches:
Electronic equipment, comprising:  
a processor (para [0045], where a processor is used); and 
a memory configured to store instructions that are executed by the processor (para [0045], where memory is used);   
wherein the processor is configured to: 

compress a remote-end voice signal based on the working state being a dual-end talk state or a remote-end talk state, wherein the remote-end voice signal is subsequently received (Fig. 2 element 200, para [0052-53], where gain is applied to achieve a desired target power level, such as during double-talk); 
obtain a first near-end voice signal by a microphone (Fig. 2 element 22, para [0046], where a near-end microphone signal is received); 
obtain a second near-end voice signal and a residual echo signal by performing echo processing on the first near-end voice signal and the compressed remote-end voice signal, wherein the second near-end voice signal is subjected to echo processing (Fig. 2 element 26, para [0047], [0049], where the echo estimate is subtracted from the near-end signal resulting in a substantially echo-free signal and residual echo or noise); 
perform non-linear suppression processing on the second near-end voice signal and the residual echo signal (Fig. 2 element 28, para [0049-50], where NLP is performed to remove residual echo); and
lowering the first reference compression threshold to the second reference compression threshold when the detection probability is greater than or equal to the set probability threshold (para [0055], where a target power level is less than the default power level when double-talk is detected); and
after the first reference compression threshold is lowered to the second reference compression threshold, said performing gain control on the third near-end voice signal comprises (para [0055], where the level control is performed after the tuning):

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Unno by using the NLP of Mani561 (Mani561 para [0049-50]) in the processing of Unno (Unno col. 4 lines 3-19) in order to deal with any residual echo or noise after the estimated echo is subtracted (Mani561 para [0049]).
Piket teaches:
said compressing the remote-end voice signal based on the working state being the dual-end talk state or the remote-end talk state comprises:
calculating a detection probability of the dual-end talk state (para [0021], where double talk activity probability data is generated); 
determining whether the detection probability is greater than a set probability threshold (para [0031], where the double talk activity probability exceeds a predetermined level); and
compressing the remote-end voice signal based on the second reference compression threshold (para [0031], where the amplitude of the signal is reduced);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Unno in view of Mani561 by using the probabilities of Piket (Piket para [0021]) to determine the state of Unno in view of Mani561 (Unno col. 5 lines 45-55, Mani561 para [0053]), in order to improve the accuracy of detection even in harsh acoustic environments (Piket para [0020]).

Regarding claim 9, Unno in view of Mani561 and Piket teaches:

compress the remote-end voice signal by a first reference compression threshold based on the working state being the remote-end talk state or the dual-end talk state, wherein the first reference compression threshold is a default (Mani561 para [0052-53], where gain is applied to achieve a desired target power level, interpreted as the default reference compression threshold, such as during double-talk).  

Regarding claim 10, Unno in view of Mani561 and Piket teaches:
The electronic equipment according to claim 9, wherein the processor is further configured to: 
calculate an energy value of the remote-end voice signal (Mani561 para [0052], where application of an appropriate amount of gain necessarily requires knowledge of the signal power); and 
determine whether the energy value is greater than the first reference compression threshold (Mani561 para [0052], where application of an appropriate amount of gain necessarily requires knowledge of whether to amplify or attenuate the signal to achieve the target power, which is the threshold); and  
compress the remote-end voice signal based on the first reference compression threshold when the energy value is greater than the first reference compression threshold (Mani561 para [0052], where the gain is applied to the far-end signal to achieve the desired target power level).  

Regarding claim 13, Unno in view of Mani561 and Piket teaches:
The electronic equipment according to claim 8, wherein when the working state is the remote-end talk state, the processor is further configured to: 


Regarding claim 15, Unno in view of Mani561 and Piket teaches:
A non-transitory computer readable storage medium, wherein when instructions in the storage medium are executed by a processor of electronic equipment, the electronic equipment is caused to perform the method for processing the voice according to claim 1 (Unno col. 2 lines 33-35, where a memory stores a program).

Claims 7 and 14 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Unno, in view of Mani561, and Piket, and further in view of Chen et al. (US 2012/0121096 A1), hereinafter referred to as Chen.

Regarding claim 7, Unno in view of Mani561 and Piket teaches:
The method for processing the voice according to claim 1, further comprising:
Unno in view of Mani561 and Piket does not teach:
performing equalization filtering processing on a low-frequency signal in the remote-end voice signal, prior to compressing the remote-end voice signal; 
said compressing the remote-end voice signal comprises: 
compressing the remote-end voice signal subjected to equalization filtering processing.  
Chen teaches:

said compressing the remote-end voice signal comprises: 
compressing the remote-end voice signal subjected to equalization filtering processing (para [0047, where the gains are applied to increase intelligibility of speech heard through the speaker).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Unno in view of Mani561 and Piket by using the equalization filtering of Chen (Chen para [0047]) on the far end signal of Unno in view of Mani561 and Piket (Unno col. 3 lines 1-19, Mani561 para [0052-53]), in order to increase intelligibility of human speech heard through the speaker (Chen para [0047]).

Regarding claim 14, Unno in view of Mani561 and Piket teaches:
The electronic equipment according to claim 8, wherein the processor is further configured to:
Unno in view of Mani561 and Piket does not teach:
perform equalization filtering processing on a low-frequency signal in the remote-end voice signal, prior to compressing the remote-end voice signal; 
compress the remote-end voice signal subjected to equalization filtering processing.  
Chen teaches:
perform equalization filtering processing on a low-frequency signal in the remote-end voice signal, prior to compressing the remote-end voice signal (para [0047], where an equalization filter increases or decreases gains in all the bands); 
compress the remote-end voice signal subjected to equalization filtering processing (para [0047, where the gains are applied to increase intelligibility of speech heard through the speaker).  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,622,009 B1 Fig. 6, col. 22 lines 4-32 teaches performing echo cancellation, echo suppression, and noise reduction, as well as gain control, after detection of double talk.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658